This is an action to recover damage for the taking of a portion of the lot of the plaintiff by the defendant in the construction of a sidewalk. The jury, under appropriate issue, found that the plaintiff was entitled to recover nothing from the defendant and the court entered judgment that the plaintiff take nothing by his action, but taxed the costs against the defendant. To the taxing of the costs against it the defendant reserved exception and appealed.
The judgment contains the following: "This being in the nature of a condemnation proceeding, the plaintiff suing to recover damages because of the taking of certain lands described in the complaint, for the defendant's use as an easement for a sidewalk." Since the facts support this finding, C. S., 1725, warrants the taxing of the costs against the defendant.
The judgment is
Affirmed.